Citation Nr: 1514458	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for latent tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied service connection for latent tuberculosis.  In May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In February 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

This appeal was processed utilizing paperless, electronic  claims processing systems on Virtual VA and the Veterans Benefits Management System (VBMS)).  A review of the Virtual VA file reveals the majority of the documents at issue in this case.  A review of the VBMS file reveals the hearing transcript; the remaining  documents are either duplicative of the evidence in Virtual VA or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran had a positive skin test for tuberculosis during service, and she presently takes bronchodilator medication, testing has revealed that she has normal lung functioning, and no competent, probative evidence indicates that she has, or at any point pertinent to this appeal has had, a diagnosis of active tuberculosis.


CONCLUSION OF LAW

The criteria for service connection for latent tuberculosis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As for the claim herein decided, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the Veteran filed her claim prior to discharge, as "Benefits Delivery at Discharge" (BDD) claim.  A February 2010 VCAA notice response signed by the Veteran indicates that at the time she filed her claim, she was informed of the information and evidence needed to substantiate the claim for service connection for latent tuberculosis.  She was also notified of what information and evidence must be submitted by her, and what information and evidence would be obtained by VA.  In addition, she was provided with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2010 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the notice that was acknowledged in February 2010.

Notably, neither the Veteran nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records, VA outpatient records and the report of the March 2010 VA examination regarding tuberculosis and mycobacterial disease. Also of record and considered in connection with the matter herein decided are the transcripts of the Veteran's Board hearing, along with various written statements provided by the Veteran and her representative, on her behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.

The Board acknowledges the Veteran's suggestion that the record referencing the February 2011 VA CT scan, noted to reveal mild scarring in the lungs, suggests inadequacy of the March 2010 VA examination report, which only reflects consideration of October 2009 and March 2010 X-rays.  However, the Board disagrees.  Notably, nothing in record referencing the February 2011 VA CT scan  attributes the scarring to active tuberculosis.  As of the February 2015 hearing, the Veteran has continued to deny ever having been diagnosed with active tuberculosis.  Transcript [T.] pages 5, 7.  For these reasons, a new examination and/or addendum opinion to have a VA examiner review the February 2011 CT scan report is not required, as it would not be beneficial to the Veteran and would only unduly delay resolution of the claim.  See, e.g. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As for the Board hearing, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearing was legally sufficient.

During the February 2015 hearing, the undersigned identified the issue on appeal.  Testimony was elicited regarding her current symptoms as well as her post-service treatment as well as in-service testing and treatment for latent tuberculosis.  The hearing transcript also reflects appropriate exchanges between the Veteran, her representative, and the VLJ pertaining to the Veteran's current treatment and the basis for denial of the claim.  In this regard, the undersigned specifically asked the Veteran if she had ever received a diagnosis of active tuberculosis.  T. page 7.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked with regard to the instant claim.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

The Veteran contends that service connection for latent tuberculosis is warranted because she had a positive skin test for tuberculosis during service, and that the positive test creates a higher risk for the later development of active tuberculosis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

The Veteran's service treatment records include the report of an October 2009 tuberculosis skin test that was positive.  Chest X-rays completed at that time were within normal limits.  She was placed on a preventative medication regimen immediately following the positive skin test.  The report of a March 2010 VA examination, undertaken prior to the Veteran's service discharge, notes a normal chest X-ray and an impression of "[n]o active pulmonary infiltrate."   

Post-service treatment records document that, in February 2011, the Veteran underwent a CT scan which revealed mild, bilateral scarring in the lung bases.  The treatment record does not associate the scarring with a particular lung disorder or otherwise indicate a clinical diagnosis of active tuberculosis.  The Veteran also offered sworn testimony that she has been prescribed bronchodilators because of the scarring in her lungs.  T. page 5.  However, she denied ever having been diagnosed with active tuberculosis.  T. pages 5, 7.    

The Board observes that while the record reflects a positive skin test for tuberculosis, such test merely acknowledges that the Veteran was exposed to tuberculosis.  The test is not a clinical diagnosis of active tuberculosis.  Thus, the test result is not an actual disability for which VA compensation benefits are payable, despite the Veteran's contentions that she has a current diagnosis of latent tuberculosis and may be at risk for active tuberculosis in the future.  As the Veteran has not been shown to have special knowledge, training, and experience to opine on the complex matters of diagnosis and medical etiology underlying the claim on appeal, her claim cannot be granted on the basis of her own lay assertions.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Significantly, no scientific or medical evidence has been presented or identified to support a finding that the positive tuberculosis skin test actually constitutes a disease or injury for compensation purposes.  Moreover, as noted above, the Veteran has denied ever having been told that she has a diagnosis of active tuberculosis.

In this case, there is no competent, probative evidence establishing that the Veteran currently suffers from residuals of tuberculosis exposure.  Chest X-rays have been consistently negative for any relevant abnormalities.  Although one CT scan indicated mild scarring in the lungs, such scarring was not associated with the positive tuberculosis skin test.  Moreover, the Veteran herself denies having ever been told that she has active tuberculosis.  

As a positive skin test for tuberculosis does not constitute a disability for VA compensation purposes, and no active tuberculosis has been medically indicated,  the Veteran does not have a currently diagnosed disability for which service connection can be granted.  As such, there can be no award of service connection on any basis, and discussion of the remaining criteria for establishing service connection is unnecessary.  

For all the foregoing reasons, the Board finds that the claim for service connection latent tuberculosis must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a required element of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for latent tuberculosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


